In re Smart Growth Tammany Inc. et al.; Barkerding, Theodore F. Jr. et al.; Bachrack, Jonathan; Morse, Charles; Varvoutis, Andrew; — Plaintiff(s); Applying for Supervisory and/or Remedial Writs, Parish of St. Tammany, 22nd Judicial District Court Div. H, No. 2006-10168; to the Court of Appeal, First Circuit, No. 2006 CW 0172.
Granted. Because La.Code Civ P. art. 3612 is permissive in nature, it does not mandate an appeal to seek review of judgments relating to a preliminary injunction. Accordingly, the case is remanded to the court of appeal for consideration on the merits pursuant to its supervisory jurisdiction.
JOHNSON, J., would deny. Relator will have an adequate remedy on appeal.